DETAILED ACTION
This FINAL action is responsive to the amendment filed 2/7/2022.

In the amendment Claims 1, 7-8, 14-15 and 20-34 are pending. Claims 1, 8 and 15 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Withdrawn Objections
The Objection to the specification (abstract) has been withdrawn in light of the amendment and replacement abstract.



Withdrawn Rejections
The 35 U.S.C. 102(a)(1) rejections of claims 1-20 with cited reference of Wu (U.S. Pub 2007/0250783) has been withdrawn in light of the amendment.


Drawings
The Replacement drawings filed 2/7/2022 have been acknowledged and entered.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 7-8, 14-15 and 20-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. Pub 2007/0250783, filed Apr. 24, 2006) in view of Fox (U.S. Pub 2010/0153280, filed Dec. 11, 2009).
Regarding Independent claims 1, 8 and 15, Wu discloses A computing system comprising: at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is configured to: 
cause a first client station associated with a first entity to present a first interface for creating prequalification forms for use in prequalifying entities to work on construction projects (see abstract & paragraphs 47-49 & 150, discloses a form builder that allows a user to build forms that include prequalification criteria for potential applicants); 
receive, from the first client station associated with the first entity, a user selection of a given set of one or more predefined fields for inclusion into a new prequalification form for use in prequalifying one or more entities to work on one or more construction projects (see paragraphs 47-49 & 87 & 150, discloses receiving user input for selecting reference page types that include predefined types specifying information to be obtained from the applicant, thereby including predefined fields); 
define a set of one or more rules related to prequalification to apply to prequalification information that is responsive to the given set of one or more predefined fields (see abstract & paragraphs 47-49 & 150, discloses defining rules associated with the page and corresponding fields to validate during applicant entry further described in paragraphs  211-213);
responsive to receiving the user selection, establish the new prequalification form (see abstract & paragraphs 47-49 & 150, discloses establishing the prequalification form according to the built application form using the builder software); 
receive an identification of a second entity that is invited to seek prequalification via the new prequalification form (see paragraph 82, discloses a second entity that completes the designed prequalification form has a potential applicant); 
cause a second client station associated with the second entity to present a second interface for submitting prequalification information responsive to the given set of one or more predefined fields included within the new prequalification form (see paragraphs 82 & 202, discloses that a potential applicant accesses a presented interface to complete the form having predefined fields that support prequalification criteria); 
receive, from the second client station associated with the second entity, a completed submission of the new prequalification form comprising a given set of prequalification information for the second entity that is responsive to the given set of one or more predefined fields included within the new prequalification form (see paragraphs 82 & 202, discloses receiving a submission of the form having prequalification criteria and predefined fields has a “completed application form”); 
after receiving the completed submission, evaluate the given set of prequalification information for the second entity that is responsive to the given set of one or more predefined fields in accordance with the set of one or more rules (see paragraph 213, discloses validating data of the form according to the defined rules); Wu teaches building and presenting application forms comprising predefined fields for prequalification criteria for a particular industry (see paragraph 59). Wu fails to teach that the prequalification criteria is for construction projects and includes a reviewer interface of a third client.

Fox discloses:
cause a third client station associated with a third entity to present a third interface for reviewing the given set of prequalification information for the second entity that is responsive to the given set of one or more predefined fields, wherein the third entity is different that the second entity (see abstract & paragraph 46, discloses a third reviewing client station has an approving participant to determine the status of prequalification applications from subcontractors for construction bids); 
receive, from the third client station associated with the third entity, user input related to a review by the third entity of the given set of information for the second entity that is responsive to the given set of one or more predefined fields (see paragraphs 46-50 & Fig. 13, discloses a third reviewing client station has an approving participant to determine the status of prequalification applications from subcontractors);  
based at least in part on the user input related to the review by the third entity of the given set of information for the second entity that is responsive to the given set of one or more predefined fields, assign a prequalification status to the second entity (see paragraphs 46-50 & Fig. 13, discloses assigning a prequalification status by the reviewer has “non-approving” or approved); and 
cause a fourth client station associated with the second entity to present an indication of the prequalification status for the second entity (see paragraphs 50-52, discloses presenting the indication of the prequalification status to the applicant). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have incorporated a third-party reviewer system for determining the status of prequalification applications. One motivation is to create a standardized process for review of construction bids across general contractors thereby saving time.

Regarding Dependent claims 7, 14 and 20, Wu fails to teach that the prequalification criteria is for construction projects and includes a reviewer interface of a third client. Fox discloses based on the evaluation, take at least one action responsive to the evaluation, wherein the at least one action is selected from the group consisting of (i) configuring an external software tool based on the evaluation and (ii) flagging the completed submission for further review (see figs. 11 & 13, discloses flagging the submitted prequalification application for further review). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have incorporated a third-party reviewer system for determining the status of prequalification applications. One motivation is to create a standardized process for review of construction bids across general contractors thereby saving time.

Regarding Dependent claim 21, with dependency of claim 1, Wu fails to teach that the prequalification criteria is for construction projects and includes a reviewer interface of a third client. Fox discloses wherein receiving from the third client station associated with the third entity, user input related to a review by the third entity comprises receiving one or more user selections marking at least a portion of the given set of prequalification information as reviewed (see figs. 11 & 13, discloses receiving selection that indicates the prequalification application was reviewed). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have incorporated a third-party reviewer system for determining the status of prequalification applications. One motivation is to create a standardized process for review of construction bids across general contractors thereby saving time.

Regarding Dependent claim 22, with dependency of claim 1, Wu fails to teach that the prequalification criteria is for construction projects and includes a reviewer interface of a third client. Fox discloses wherein receiving, from the third client station associated with the third entity, user input related to a review by the third entity comprises receiving a user input confirming a given prequalification status to be assigned to the second entity, and wherein assigning a prequalification status to the second entity comprises assigning the given prequalification status to the second entity in response to receiving the user input confirming the given prequalification status to be assigned to the second entity (see figs. 11 & 13, discloses receiving selection that indicates the prequalification application was reviewed). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have incorporated a third-party reviewer system for determining the status of prequalification applications. One motivation is to create a standardized process for review of construction bids across general contractors thereby saving time.

Regarding Dependent claim 23, with dependency of claim 1, Wu fails to teach that the prequalification criteria is for construction projects and includes a reviewer interface of a third client. Fox discloses wherein the program instructions stored on the non-transitory computer-readable medium are further executable by the at least one processor such that the computing system is further configured to: configure an external software tool based on the evaluation, wherein the external software tool is a software tool for managing one or more construction projects (see figs. 11 & 13). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have incorporated a third-party reviewer system for determining the status of prequalification applications. One motivation is to create a standardized process for review of construction bids across general contractors thereby saving time.

Regarding Dependent claim 24, with dependency of claim 23, Wu fails to teach that the prequalification criteria is for construction projects and includes a reviewer interface of a third client. Fox discloses wherein the external software tool is selected form the group consisting of a punch-list software tool that facilitates management of punch items, daily-log software tool that facilitates management of daily construction activities, an invoicing software tool that facilitates management of invoicing, a commitments software tool that facilitates management of contracts and purchase orders, and a change-orders software tool that facilitates management of change orders (see figs. 11 & 13). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have incorporated a third-party reviewer system for determining the status of prequalification applications. One motivation is to create a standardized process for review of construction bids across general contractors thereby saving time.

Regarding Dependent claim 25, with dependency of claim 23, Wu fails to teach that the prequalification criteria is for construction projects and includes a reviewer interface of a third client. Fox discloses wherein configuring an external software tool based on the evaluation comprises automatically configuring the external software tool based on the evaluation (see figs. 11 & 13). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have incorporated a third-party reviewer system for determining the status of prequalification applications. One motivation is to create a standardized process for review of construction bids across general contractors thereby saving time.

Regarding Dependent claim 26, with dependency of claim 23, Wu fails to teach that the prequalification criteria is for construction projects and includes a reviewer interface of a third client. Fox discloses wherein the program instructions stored on the non-transitory computer-readable medium are further executable by the at least one processor such that the computing system is further configured to: cause a fifth client station associated with a fifth entity to present a fifth interface for reviewing and approving a proposed change to the external software tool; receiving, from the fifth client station, a user input indicating approval of the proposed change, and implementing the proposed change to the software tool after receiving the user input indicating approval of the proposed change (see figs. 11 & 13). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have incorporated a third-party reviewer system for determining the status of prequalification applications. One motivation is to create a standardized process for review of construction bids across general contractors thereby saving time.

Regarding Dependent claim 27, with dependency of claim 1, Wu discloses wherein each rule of the set of one or more rules specifies a threshold condition and an action to take if prequalification information indicates that the threshold condition is met (see paragraph 213, discloses validating data of the form according to the defined rules).

Regarding Dependent claim 28, with dependency of claim 1, Wu discloses wherein each rule of the set of one or more rules is (i) defined based on input from a general contractor, (ii) predefined by a provider of a software tool for prequalifying entities to work on construction projects, and/or (iii) derived based on an analysis of historical data (see paragraph 213, discloses validating data of the form according to the defined rules).

Regarding Dependent claim 29, with dependency of claim 1, Wu fails to teach that the prequalification criteria is for construction projects and includes a reviewer interface of a third client. Fox discloses wherein the program instruction stored on the non-transitory computer-readable medium are further executable by the at least one processor such that the computing system is further configured to: assign to the third entity a task of reviewing a first portion of the given set of information for the second entity that is responsive to the given set of one or more predefined field; and assign to a fifth entity a task of reviewing a second portion of the given set of information for the second entity that is responsive to the given set of one or more predefined fields, wherein the fifth entity is different than the third entity (see abstract & figs. 11 & 13). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have incorporated a third-party reviewer system for determining the status of prequalification applications. One motivation is to create a standardized process for review of construction bids across general contractors thereby saving time.

Regarding Dependent claim 30, with dependency of claim 1, Wu fails to teach that the prequalification criteria is for construction projects and includes a reviewer interface of a third client. Fox discloses wherein the second client station is the same as the fourth client station (see abstract & figs. 11 & 13). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have incorporated a third-party reviewer system for determining the status of prequalification applications. One motivation is to create a standardized process for review of construction bids across general contractors thereby saving time.

Regarding Dependent claim 31, with dependency of claim 1, Wu fails to teach that the prequalification criteria is for construction projects and includes a reviewer interface of a third client. Fox discloses wherein the first client station is the same as the third client station (see abstract & figs. 11 & 13). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have incorporated a third-party reviewer system for determining the status of prequalification applications. One motivation is to create a standardized process for review of construction bids across general contractors thereby saving time.

Regarding Dependent claim 32, with dependency of claim 8, Wu fails to teach that the prequalification criteria is for construction projects and includes a reviewer interface of a third client. Fox discloses wherein receiving, from the third client station associated with the third entity, user input related to a review by the third entity comprises receiving one or more user selections marking at least a portion of the given set of prequalification information as reviewed (see abstract & figs. 11 & 13). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have incorporated a third-party reviewer system for determining the status of prequalification applications. One motivation is to create a standardized process for review of construction bids across general contractors thereby saving time.

Regarding Dependent claim 33, with dependency of claim 8, Wu fails to teach that the prequalification criteria is for construction projects and includes a reviewer interface of a third client. Fox discloses wherein receiving, from the third client station associated with the third entity, user input related to a review by the third entity comprises receiving a user input confirming a given prequalification status to be assigned to the second entity, and wherein assigning a prequalification status to the second entity comprises assigning the given prequalification status to the second entity in response to receiving the user input confirming the given prequalification status to be assigned to the second entity (see abstract & figs. 11 & 13). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have incorporated a third-party reviewer system for determining the status of prequalification applications. One motivation is to create a standardized process for review of construction bids across general contractors thereby saving time.

Regarding Dependent claim 34, with dependency of claim 8, Wu fails to teach that the prequalification criteria is for construction projects and includes a reviewer interface of a third client. Fox discloses configuring an external software tool based on the evaluation, wherein the external software tool is a software tool for managing one or more construction projects (see abstract & figs. 11 & 13). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have incorporated a third-party reviewer system for determining the status of prequalification applications. One motivation is to create a standardized process for review of construction bids across general contractors thereby saving time.

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 


Response to Arguments
8.	Applicant’s arguments filed 2/7/2022 have been fully considered but are moot in view of the new grounds of rejection. 
 

Conclusion
References Cited
9.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Mackenzie et al. (U.S. Pub 2021/0004766) discloses “Determining And Maintaining Organizational Project Participant Compliance”
Tashkin (U.S. Pub 2021/0350310) discloses “Systems And Methods For Generating Construction Assignment Schedules Having Multi-Task Construction Projects”
Padron et al. (U.S. Pub 2013/0110704) discloses “Computerized System And Method Facilitating Qualification For And Acquisition Of Funding For Commercial Real Estate Projects”
Thomas et al. (U.S. 6,301,574) discloses “System For Providing Business Information”
Hill et al. (U.S. Pub 2003/0225683) discloses “Electronic Bid/Proposal System For The Construction Industry”
Allin et al. (U.S. Pub 2014/0207605) discloses “Invitation-To-Bid Management System”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
5/6/2022